DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites, “a first group of memory cells of the memory device that has undergone quantities of program/erase cycles (PECs) within a first range of PECs, wherein a magnitude of the first voltage corresponds to a second range of PECs exceeding the first range of PECs”, which as best understood by the Examiner, should be amended to recite, “a first group of memory cells of the memory device, wherein the first group and a magnitude of the first voltage corresponds to a second range of PECs exceeding the first range of PECs”. 
Claim 1 also recites, “a second group of memory cells of the memory device that has undergone quantities of PECs within the second range of PECs, wherein a magnitude of the second voltage corresponds to a third range of PECs exceeding the second range of PECs”, which should be amended analogously to the limitation from claim 1 identified above. 
Claim 2 recites, “the first result of the media management operation on the second group of memory cells” which as best understood by the Examiner, should be amended to recite, “a first result of the media management operation on the second group of memory cells” or claim 1 should be amended to recite, “responsive to receiving a first result from performing receiving the first result from performing 
Claim 2 also recites “the second result of the media management operation on the second group of memory cells”, which should be amended analogously to the limitation from claim 2 identified above.
Claim 2 also recites, “a third group of memory cells of the memory device that has undergone quantities of PECs within the third range of PECs, wherein a magnitude of the third voltage corresponds to a fourth range of PECs exceeding the third range of PECs”, which should be amended analogously to the limitations from claim 1 identified above.
Claim 3 also recites, “a fourth group of memory cells of the memory device that has undergone quantities of PECs within the first range of PECs”, which should be amended analogously to the limitations from claim 1 identified above.
Claim 6 recites, “wherein: at least one memory cell of the snapshot portion that has undergone fewer than 10,000 PECs is programmed using a first trim, and at least one memory cell of the snapshot portion that has undergone greater than 90,000 PECs is programmed using a second trim”, which as best understood by the Examiner, should be amended to recite, “wherein: at least one first memory cell of the snapshot portion second memory cell of the snapshot portion , the at least one first memory cell has undergone fewer than 10,000 PEC, and the at least one second memory cell has undergone greater than 90,000 PEC”.
Claim 8 recites, “for a first group of memory cells of a memory device that have undergone respective quantities of program/erase cycles (PECs) within a first range of PECs” which as best understood by the Examiner, should be amended to recite, “for a first group of memory cells of a memory device, wherein the first group has 
Claim 8 recites, “and a first magnitude of a signal applied to the first group of memory cells meets a criteria”, which as best understood by the Examiner, should be amended to recite, “and a first magnitude of a signal , wherein the signal is applied, using the first magnitude, to the first group of memory cells” or else the limitation reciting “applying the signal” in claim 9 may be confusing as “he signal” may be read as requiring application to the first group of memory cells as recited in claim 8. 
Claim 14 recites, “a greater quantity of the groups of memory cells”, which as best understood by the Examiner, should be amended to recite, “a greater quantity of 
Claim 15 recites, “a same quantity of groups of memory cells of the memory device is associated with the first and second calibration clusters”, which as best understood by the Examiner, should be amended to recite, “a same quantity of groups of memory cells of the memory device is associated with the first calibration cluster as is associated with the 
Claim 17 recites, “perform a media management operation on a first group of memory cells of the memory device that has undergone quantities of program/erase cycles (PECs) within a first range of PECs using a first voltage that corresponds to a second range of PECs exceeding the first range of PECs”, which as best understood by the Examiner, should be amended to recite, “perform, using a first voltage, a media management operation on a first group of memory cells of the memory device, wherein the first group and the first voltage 
Claim 17 also recites, “perform the media management operation on a second group of memory cells of the memory device that has undergone quantities of PECs within the second range of PECs using a second voltage that corresponds to a third range of PECs exceeding the second range of PECs during performance of the media management operation on the second group of memory cells”, which as best understood by the Examiner, should be amended to recite, “perform, using a second voltage, the media management operation on a second group of memory cells of the memory device, wherein the second group and the second voltage that corresponds to a third range of PECs exceeding the second range of PECs 
Claim 19 recites, “a third group of memory cells of the memory device that has undergone quantities of PECs within the third range of PECs, wherein a magnitude of the third voltage corresponds to a fourth range of PECs exceeding the third range of PECs” which should be amended analogously to the limitations from claim 1.  
Claims 2-7, 9-16 and 18-20 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 11,392,312 B2 (‘312). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘312 patent anticipate the claims of the instant application. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims of the instant application
Claims of the ‘312 patent.
8. A method, comprising: 

determining, for a first group of memory cells of a memory device that have undergone respective quantities of program/erase cycles (PECs) within a first range of PECs: 

whether a first difference between a first target voltage corresponding to a first data state and a first magnitude of a signal applied to the first group of memory cells meets a criteria, wherein the signal is associated with performance of a memory operation and the first magnitude corresponds to a second range of PECs different than the first range of PECs; and 



whether a second difference between a second target voltage corresponding to a second data state and the first magnitude meets the criteria; and 

responsive to determining that the first and second differences meet the criteria, associating the first group of memory cells with a first calibration cluster.
1. A method, comprising: 

...wherein the memory cells of the first group have undergone respective quantities of program/erase cycles (PECs) within a first range of PECs... determining, for the first group of memory cells: 

.... applying, with a first magnitude and to a memory cell of a first group of memory cells of a memory device, a signal associated with performance of a memory operation... and the first magnitude corresponds to a second range of PECs different than the first range of PECs....determining...whether a first difference between a first target voltage corresponding to a first data state and the signal applied with the first magnitude is at least a threshold value; and 

whether a second difference between a second target voltage corresponding to a second data state and the signal applied with the first magnitude is at least the threshold value; 

and responsive to determining that, for the first group of memory cells, the first and second differences are at least the threshold value: associating the first group of memory cells with a first calibration cluster...
9. The method of claim 8, further comprising, 

responsive to determining that the first and second differences meet the criteria, 


applying the signal, with a second magnitude, to a memory cell of a second group of memory cells of the memory device, wherein the memory cells of the second group have undergone respective quantities of PECs within the second range of PECs and the second magnitude corresponds to a third range of PECs different than the second range of PECs.
1...

and responsive to determining that, for the first group of memory cells, the first and second differences are at least the threshold value...

...applying, with a second magnitude, the signal to a memory cell of a second group of memory cells of the memory device, wherein the memory cells of the second group have undergone respective quantities of PECs within the second range of PECs and the second magnitude corresponds to a third range of PECs different than the second range of PECs.
10. The method of claim 9, further comprising: determining, for the second group of memory cells: whether a third difference between a third target voltage corresponding to the first data state and the second magnitude meets the criteria; and whether a fourth difference between a fourth target voltage corresponding to the second data state and the second magnitude meets the criteria; and responsive to determining that, for the second group of memory cells, the third and fourth differences meet the criteria, associating the second group of memory cells with the first calibration cluster.
2. The method of claim 1, further comprising: determining, for the second group of memory cells: whether a third difference between a third target voltage corresponding to the first data state and the signal applied with the second magnitude is at least the threshold value; and whether a fourth difference between a fourth target voltage corresponding to the second data state and the signal applied with the second magnitude is at least the threshold value; and responsive to determining that, for the second group of memory cells, the third and fourth differences are at least the threshold value, associating the second group of memory cells with the first calibration cluster.


	
11. The method of claim 10, further comprising applying, with a third magnitude, the signal to a memory cell of a third group of memory cells of the memory device, wherein the memory cells of the third group have undergone respective quantities of PECs within the third range of PECs and the third magnitude corresponds to a fourth range of PECs different from the third range of PECs.
3. The method of claim 2, further comprising applying, with a third magnitude, the signal to a memory cell of a third group of memory cells of the memory device, wherein the memory cells of the third group have undergone respective quantities of PECs within the third range of PECs and the third magnitude corresponds to a fourth range of PECs different from the third range of PECs.
12. The method of claim 8, further comprising, responsive to determining that the first difference or the second difference is less than the threshold value, associating the first group of memory cells with a second calibration cluster.
4. The method of claim 1, further comprising, responsive to determining that the first difference or the second difference is less than the threshold value, associating the first group of memory cells with a second calibration cluster.
13. The method of claim 12, further comprising, responsive to determining that the first difference or the second difference is less than the threshold value, designating the second calibration cluster as a primary calibration cluster.
5. The method of claim 4, further comprising, responsive to determining that the first difference or the second difference is less than the threshold value: designating the second calibration cluster as a primary calibration cluster...
14. The method of claim 12, further comprising designating the second calibration cluster as the primary calibration cluster in response to a greater quantity of the groups of memory cells being associated with the second calibration cluster than with the first calibration cluster.
6. The method of claim 5, further comprising designating the second calibration cluster as the primary calibration cluster in response to a greater quantity of groups of memory cells of the memory device being associated with the second calibration cluster than the first calibration cluster.
15. The method of claim 12, wherein: a same quantity of groups of memory cells of the memory device is associated with the first and second calibration clusters, and the method further comprises, responsive to groups of memory cells of the memory device associated with the second calibration cluster undergoing greater quantities of PECs than groups of memory cells of the memory device associated with the first calibration cluster, designating the second calibration cluster as the primary calibration cluster.
7. The method of claim 5, wherein a same quantity of groups of memory cells of the memory device is associated with the first and second calibration clusters, and wherein the method further comprises, responsive to groups of memory cells of the memory device associated with the second calibration cluster undergoing greater quantities of PECs than groups of memory cells of the memory device associated with the first calibration cluster, designating the second calibration cluster as the primary calibration cluster.
16. The method of claim 8, wherein determining whether the first and second differences meet the criteria comprises performing two read operations on the first group of memory cells using read voltages with magnitudes offset from the first magnitude.
8. The method of claim 1, wherein determining whether the first difference is at least the threshold value comprises performing a first read operation on the first group of memory cells using a first read voltage less than the first magnitude; and wherein determining whether the second difference is at least the threshold value comprises performing a second read operation on the first group of memory cells using a second read voltage greater than the first magnitude.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12: 
Claim 12 recites, “the threshold”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite “criteria 
Regarding claims 13-15: 
Claims 13-15 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As an initial matter, under the Alice Framework Step 1 analysis, claims 8 and 12-15 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 8-16 claim a process.
Regarding claim 8: 
Under the Alice Framework Step 2A prong 1, the claim recites the mental process of “determining, for a first group of memory cells of a memory device that have undergone respective quantities of program/erase cycles (PECs) within a first range of PECs: whether a first difference between a first target voltage corresponding to a first data state and a first magnitude of a signal applied to the first group of memory cells meets a criteria, wherein the signal is associated with performance of a memory operation and the first magnitude corresponds to a second range of PECs different than the first range of PECs; and whether a second difference between a second target voltage corresponding to a second data state and the first magnitude meets the criteria; and responsive to determining that the first and second differences meet the criteria, associating the first group of memory cells with a first calibration cluster” and therefore recites an abstract idea as the broadest reasonable interpretation of the limitation may be performed entirely mentally. The examiner notes that the claim does not actually require the application of a signal of a first magnitude to a group of memory cells or a measurement of it and therefore the broadest reasonable interpretation of the claim includes the determination of a difference between a first voltage (5v) and a first magnitude of a signal (i.e. which may be a voltage [0039] and the comparison of that difference to a threshold [0065-0069]), and the difference between a target voltage and the first magnitude (which may be a voltage [0039]), and the comparison of that difference to a threshold [0065-0069] and are therefore steps that may be performed mentally. The actual determination of whether or not the two differences meet the criteria therefore include a mental determination of whether both criteria were met [0065-0069]. Furthermore, the broadest reasonable interpretation of associating the first group with a first calibration cluster includes nothing more than determining that the first group belongs with the first calibration cluster [0064-0069], and may therefore also be performed mentally (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]). Accordingly, the claim recites an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. However, no additional elements are recited and therefore the judicial exception is not integrated into a practical application.  
Under the Alice Framework Step 2B the claim considered as a whole does not amount to significantly more than the abstract idea because as a whole, the claim recites the abstract idea without any additional elements to provide significantly more than the abstract idea itself.
Regarding claim 12:
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 8 and further recites a mental process by reciting “responsive to determining that the first difference or the second difference is less than the threshold value, associating the first group of memory cells with a second calibration cluster”, which may be performed mentally according to an analogous analysis of the limitations with respect to the analysis performed for the analogous limitations of claim 8. There are no additional limitations recited. Accordingly, claim 12 recites an abstract idea.
Regarding claim 13: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claims 8 and 12 and further recites a mental process by reciting “responsive to determining that the first difference or the second difference is less than the threshold value, designating the second calibration cluster as a primary calibration cluster”, which may be performed mentally according to an analogous analysis of the limitations with respect to the analysis performed for the analogous limitations of claim 8 (i.e. designating the second calibration cluster as a primary calibration cluster includes nothing more than determining that the secondary calibration cluster should be identified as the primary calibration cluster) [0070]. There are no additional limitations recited. Accordingly, claim 13 recites an abstract idea.
Regarding claim 14: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claims 8 and 12 and further recites a mental process by reciting “designating the second calibration cluster as the primary calibration cluster in response to a greater quantity of the groups of memory cells being associated with the second calibration cluster than with the first calibration cluster”, for which the broadest reasonable interpretation includes determining the calibration cluster for which the most groups are designated to belong and then determining that calibration cluster should be identified as the primary calibration cluster [0070]. There are no additional limitations recited. Accordingly, claim 14 recites an abstract idea.
Regarding claim 15: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claims 8 and 12 and further recites a mental process by reciting “a same quantity of groups of memory cells of the memory device is associated with the first and second calibration clusters, and the method further comprises, responsive to groups of memory cells of the memory device associated with the second calibration cluster undergoing greater quantities of PECs than groups of memory cells of the memory device associated with the first calibration cluster, designating the second calibration cluster as the primary calibration cluster”, for which the broadest reasonable interpretation includes determining that different calibration clusters include the same amount of groups (i.e. determining that 5 groups, 5 groups, and 5 groups belonging to each of a plurality of calibration clusters means they have the same amount of groups), determining that one of the clusters has experienced more PECs than other clusters (for example, determining that 50k PECs of one cluster is more than 30k or 20k PECs of other clusters), and then determining to identify that cluster with the greater number of PECs as the primary cluster [0070]. There are no additional limitations recited. Accordingly, claim 15 recites an abstract idea.

Allowable Subject Matter
Claims 1-7 and 17-20 recite allowable subject matter, but are subject to one or more outstanding claim objections.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 1 and analogous claim 15: 
US Patent No. US 9,047,955 B2 (Cometti) teaches using bias values retrieved at runtime, which are determined based on an erase cycle range of the memory cells that they are associated with [Col 5: lines 46-67] [Col 7: lines 8-16] [Col 9: lines 5-67]. However, in no case would a memory cell have a bias voltage applied based on a program erase count cycle that exceeded its program erase count cycle range as that would not lead to the optimal values being applied and the claimed invention would therefore not have been obvious (perform, using a first voltage, a media management operation on a first group of memory cells of the memory device that has undergone quantities of program/erase cycles (PECs) within a first range of PECs, wherein a magnitude of the first voltage corresponds to a second range of PECs exceeding the first range of PECs; responsive to a first result of the media management operation on the first group of memory cells, perform, using a second voltage, the media management operation on a second group of memory cells of the memory device that has undergone quantities of PECs within the second range of PECs, wherein a magnitude of the second voltage corresponds to a third range of PECs exceeding the second range of PECs). 
US Patent No. US 9,514,823 B2 (Melik-Martirosian) teaches using an adjusted ISPP step voltage to program a memory cell, where the voltage adjustment is chosen based on the program/erase count of the memory cell and is applied after a default voltage is tried for a number of pulses. [Col 1: line 62 – Col 2: line 14] [Fig. 6] [Fig. 7]. However, these adjusted voltages are applied based on the program/erase count of the cell and according to the program/erase count of the cell, and are therefore not associated with a program erase count that exceeds the range of program erase counts associated with the cell (perform, using a first voltage, a media management operation on a first group of memory cells of the memory device that has undergone quantities of program/erase cycles (PECs) within a first range of PECs, wherein a magnitude of the first voltage corresponds to a second range of PECs exceeding the first range of PECs; responsive to a first result of the media management operation on the first group of memory cells, perform, using a second voltage, the media management operation on a second group of memory cells of the memory device that has undergone quantities of PECs within the second range of PECs, wherein a magnitude of the second voltage corresponds to a third range of PECs exceeding the second range of PECs; and responsive to a second result of the media management operation on the first group of memory cells, perform, using the first voltage, the media management operation on the second group of memory cells). Accordingly, the claimed invention would not have been obvious to one of ordinary skill in the art.
US Patent Application Pub. No. US 2015/0113207 A1 (Shin) teaches using read retry parameters (S260) based on the program erase count group that a memory cell belongs to [Fig. 4] [Fig. 6] [Fig. 9] [0089]. The blocks are arranged into groups according to their erase counts [Fig. 6]. Then, parameters are selected for a read operation based on the groups [See Fig 7 and 4]. Selecting read parameters (i.e. voltages) based on the program erase count group of the blocks helps prevent degradation of the retention characteristics of the memory blocks [0079]. Therefore it would not have been obvious to one of ordinary skill in the to perform, using a first voltage, a media management operation on a first group of memory cells of the memory device that has undergone quantities of program/erase cycles (PECs) within a first range of PECs, wherein a magnitude of the first voltage corresponds to a second range of PECs exceeding the first range of PECs; responsive to a first result of the media management operation on the first group of memory cells, perform, using a second voltage, the media management operation on a second group of memory cells of the memory device that has undergone quantities of PECs within the second range of PECs, wherein a magnitude of the second voltage corresponds to a third range of PECs exceeding the second range of PECs; and responsive to a second result of the media management operation on the first group of memory cells, perform, using the first voltage, the media management operation on the second group of memory cells as claimed, because Shin teaches choosing read retry voltages that match the program erase count group of the block and the claimed invention would not have been obvious to one of ordinary skill in the art. 
With regards to claim 8: 
US Patent Application Pub. No. US 2020/0233739 A1 (Oh) teaches, determining status information, which may include erase counts, for a first set of memory cells (determining, for a first group of memory cells of a memory device that have undergone respective quantities of program/erase cycles (PECs) within a first range of PECs) [0066-0068] [Fig. 5A]. A threshold voltage distribution is also determined for the first set of memory cells (i.e. a first voltage corresponding to a first data state) of a first set of memory cells based on applying different read voltages to the plurality of memory cells (whether a first difference between a first target voltage corresponding to a first data state and a first magnitude of a signal applied to the first group of memory cells meets a criteria; and whether a second difference between a second target voltage corresponding to a second data state and the first magnitude meets the criteria) [0060-0065]. When a recovery operation is performed on the memory cells after a sudden power off (SPO), the memory recovery module may determine the status information based on the threshold voltage distribution and the erase counts of the memory cells in in the first set. The status information may then be used to set a verify voltage or programming voltage for a dummy programming operation of a second set of memory cells, determined based on the status information of the first group [0091-0099] (and applying, to a memory cell of a second group of memory cells of the memory device, the signal, and applying, to a memory cell of a second group of memory cells of the memory device, the signal). However, Oh does not teach, wherein the signal is associated with performance of a memory operation and the first magnitude corresponds to a second range of PECs different than the first range of PECs because Oh does not teach that the signals applied with the first magnitude to the first set of memory cells correspond to a second range of PECs and it would not have been obvious to do so because Oh teaches that using the voltage associated with the first range of PECs increases the usability of the non-volatile memory device [0089] and therefore it would not have been obvious for the magnitude of the signal to be associated with a second range of PECs that is different than the first rang of PEC’s and the claimed invention would not have been obvious to one of ordinary skill in the art. 
US Patent Application Pub. No. US 2019/0096487 A1 (Nishikawa) teaches, updating write parameters for a group of memory cells that have undergone a certain number of P/E cycles within a range of PE cycles [Fig. 29A-Fig. 40C] [0209-0231]. The groups of memory cells are also associated with calibration clusters (i.e. the groups, which correspond to when the “programming for parameter tuning” occurs (i.e. calibration) [Fig. 42] [0240-0247]). However, the memory cells are placed into the groups based on a number of program/erase cycles and not in response to the first and second differences meet a criteria as claimed [0246] [0250]. Nishikawa further discloses, that the programming parameters are set for a plurality of P/E groups corresponding to P/E ranges. However, this is performed in response to a write operation, or in response to an erase operation placing the group into the scheduled programming for parameter tuning [Fig. 30 - Fig. 31] [0209-00220], and not in response to the first and second differences being determined as at least the threshold value as claimed. Furthermore, Nishikawa does not explicitly disclose that the first magnitude is associated with a second range of PECs and it would not have been obvious to do so. Accordingly, it would not have been obvious for one of ordinary skill in the art to modify the prior art to arrive at the claimed invention. 
US Patent Application Pub. No. US 2014/0047302 A1 (Guo) teaches performing memory operations with a first trim profile when the cycle count of a memory is less than a threshold amount [Fig. 8] [Fig. 9] [Fig. 10] [0048-0054]. The second trim profile may then be used in memory operations, even when the cycle count of the memory has not surpassed the threshold amount (corresponds to a second range of PECs different than the first range of PECs). The trim profiles may be used for a variety of the blocks of the memory throughout the use of the memory device [Fig .8-Fig. 10] [0048-0054]. However, Guo does not teach determining, for the first group of memory cells: whether a first difference between a first target voltage corresponding to a first data state and a signal applied with first magnitude meets a criterion; and whether a second difference between a second target voltage corresponding to a second data state and the first magnitude meets the criteria; and responsive to determining that, for the first group of memory cells, the first and second differences meet the criteria: associating the first group of memory cells with a first calibration because Guo does not teach that the failure trigger involves a comparison between a data state corresponding to a first or second target value and the signal applied with the first magnitude and it would not have been obvious for one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139